Citation Nr: 1123493	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with necrobiosis lipoidica, peripheral vascular disease and history of gastroparesis.

2.  Entitlement to service connection for tardive dyskinesia, claimed as secondary to diabetic gastroparesis.

3.  Entitlement service connection for hypertension, claimed as secondary to diabetes mellitus.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before an RO Decision Review Officer in March 2010 and at Board video-conference hearing in November 2010.  At the Board hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).  Transcripts of both hearings are contained in the claims file.

The evidence submitted at the hearing included medical evidence concerning a psychiatric disorder.  If the Veteran wants to file a claim for the noted disorder, he should do so with specificity at the RO.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus requires an oral hypoglycemic agent and a restricted diet, but not regulation of activities.

2.  Tardive dyskinesia has been related to the use of prescribed medication for the treatment of the Veteran's diabetic gastroparesis.

3.  The competent medical evidence demonstrates that the Veteran is unable to work solely due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with necrobiosis lipoidica, peripheral vascular disease and history of gastroparesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for service connection for tardive dyskinesia secondary to diabetic gastroparesis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2010).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

As the Board's decision herein to grant service connection for tardive dyskinesia and a TDIU is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA with respect to these claims.

With regard to the Veteran's appeal of the rating assigned for diabetes mellitus, in a December 2008 letter, he was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  That letter, as well as a March 2009 letter, also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.    See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The December 2008 letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA and private treatment reports, VA examination reports, internet articles, and hearing testimony. 

In addition, a December 2008 VA examination report and the transcript of the November 2010 video-conference hearing reveal that the Veteran reported receiving SSA disability benefits for a psychiatric disorder.  Thus, there is no indication that the SSA records would be relevant to his diabetes mellitus claim, and VA has no further duty to assist him with regard to obtaining those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the Veteran seeks benefits, relevance is not established.")

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating for Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that his diabetes mellitus is more disabling than reflected in his current disability rating.

Historically, service connection was awarded for diabetes mellitus by a January 2008 rating decision.  A 20 percent disability rating was assigned, effective July 5, 2007.  The current appeal stems from an October 2008 claim for a TDIU.  In an October 2009 rating decision, the RO determined that necrobiosis lipoidica, peripheral vascular disease and a history of gastroparesis were noncompensable manifestations of diabetes mellitus and continued a 20 percent disability rating.

The Veteran's diabetes mellitus is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet. A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In this case, the RO has separately rated disabilities which have been found to be related to the Veteran's service-connected diabetes mellitus.  These disabilities are: peripheral neuropathy of the right and left lower extremities, erectile dysfunction, coronary artery disease and diabetic retinopathy.  Thus, any functional limitations cased by these separately-rated disabilities cannot be utilized to determine the evaluation assigned for his diabetes as such would be pyramiding.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  

The RO has identified necrobiosis lipoidica, peripheral vascular disease and history of gastroparesis as complications of diabetes, but for which separate compensable disability ratings are not warranted.  The Board must also determine whether compensable disability ratings can in fact be awarded for these disorders.

On VA examination in December 2008, the Veteran denied any hospitalizations in the past year due to ketoacidosis or hypoglycemic reactions.  He was on a restricted diet.  He reported that his weight has remained stable.  He denied any restriction of activities on account of the diabetes.  He was treated with oral hypoglycemic medications.  He indicated that he visited his diabetic care provider three months ago.  He denied any anal pruritis or loss of strength.  The diagnosis was adult onset diabetes mellitus, well controlled on oral agents.  

On VA examination in September 2009, the Veteran denied any episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations.  He was on a restricted diet.  His weight has remained stable.  With respect to restriction of activities, the Veteran reported that he wore compression socks to prevent edema and that he felt that he had to be careful about what he eats.  He was treated with oral hypoglycemic medications.  Within the last year, he did not visit his diabetic care provider due to ketoacidosis or hypoglycemic reactions.  He denied any anal pruritis or loss of strength.  

During the course of this appeal, the competent evidence shows that the Veteran has not required regulation of activities, defined as avoidance of strenuous occupational and recreational activities, to control his diabetes, nor episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider.  VA treatment records reflect the assessment that his diabetes is well controlled.  Accordingly, the criteria for a higher rating for diabetes have been more nearly approximated.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his diabetes.  Accordingly, having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 20 percent for diabetes mellitus; therefore, the claim is denied.

If the Veteran were to receive a separate rating for his necrobiosis lipoidica, it would generally be rated under Diagnostic Code 7806 for dermatitis or eczema. Under Diagnostic Code 7806, a 10 percent rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

On VA examination in September 2009, the examiner noted that the Veteran's necrobiosis lipoidica was manifested by 2 cm. hyperpigmented circular lesions with some diffuse hyperpigmentation on the left shin and hyperpigmented skin on the anterior aspect of the 2-5th toes bilaterally.  The examiner determined that the skin disorder affected 2 percent of the non-exposed body surface area with no functional impairment at the present time.        

Findings from the September 2009 VA examination show that the Veteran's necrobiosis lipoidica does not involve at least 5 percent of total body area, affect at least 5 percent of exposed areas, or require systemic medication such as corticosteroids or immunosuppressive drugs.  Thus, the criteria for a separate compensable rating under Code 7806 are not met.

If the Veteran were to receive a separate rating for his peripheral vascular disease of either extremity associated with his diabetes mellitus, it would generally be rated under Diagnostic Code 7114 for arteriosclerosis obliterans.  Under Diagnostic Code 7114, claudication on walking more than 100 yards and diminished peripheral pulses or ankle/brachial index of 0.9 or less warrant a 20 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2010).

Note 1 to Diagnostic Code 7114 provides that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.

On VA examination in September 2009, the Veteran reported that he was able to walk 1/2 mile with pain and discomfort due to his peripheral vascular disease.  The examiner noted that Doppler studies conducted in November 2008 revealed ankle/brachial index of 1.51 for the right and 1.46 on the right.  The examiner concluded that the Veteran had subjective complaints of peripheral vascular disease that were not confirmed by Doppler studies conducted in November 2008.  It was reported that the Veteran had mild functional impairment as a result of subjective complaints.  

The evidence reported above fails to show complaints or findings of exercise limitation or claudication in the lower extremities with exercise.  Accordingly, the preponderance of the evidence against the Veteran having symptoms of peripheral vascular disease warranting a separate compensable rating.

Finally, if the Veteran were to receive a separate rating for gastroparesis, it would be rated under Diagnostic Code 8210.  The provisions of Diagnostic Code 8210 pertain to paralysis of the tenth (pneumogastric, vagus) cranial nerve, which involves sensory and motor loss to the stomach.  See 38 C.F.R. § 4.124a.  Under Diagnostic Code 8210, a 10 percent rating is warranted when there is evidence of moderate incomplete paralysis of the tenth cranial nerve. 

On VA examination in September 2009, the Veteran denied nausea, vomiting, hematemesis or melena.  He also denied any diarrhea or peritoneal adhesions.  There were no periods of incapacitation due to stomach or duodenal disease.  There was no history of hospitalizations or surgery.  There was no history of trauma.  The disorder did not have an effect on occupational functioning or activities of daily living.  There was no pain or history of neoplasm.  There was no weight gain or loss.  There were no signs of anemia.  There was no evidence of tenderness.  The examiner concluded that the Veteran did not appear to have gastroparesis at the present time, but that he had been treated for it in the past with Reglan.  

The evidence reveals that while the Veteran did receive treatment for gastroparesis in the past, there are no current manifestations of the disease.  Accordingly, the Board finds that a separate compensable rating is not warranted.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his diabetes mellitus with necrobiosis lipoidica, peripheral vascular disease, and history of gastroparesis, and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

Service Connection for Tardive Dyskinesia

The Veteran is seeking service connection for tardive dyskinesia as secondary to his diabetic gastroparesis.  Specifically, the Veteran contends that he was prescribed the drug Reglan for treatment of his diabetic gastroparesis and developed tardive dyskinesia as a side effect of the drug.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Establishing service connection on a secondary basis requires evidence sufficient to show that (1) a current disability exists and (2) the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The evidence of record establishes that the Veteran is currently diagnosed with tardive dyskinesia.   

In a May 2004 private medical treatment report, it was reported that the Veteran was prescribed a trial of Metoclopramide (Reglan) for treatment of his diabetic gastroparesis.  

The evidence of record also establishes that the Veteran was prescribed antipsychotic medications for treatment of psychiatric disorders.  The Veteran is not currently service-connected for any psychiatric disorder.  

On VA examination in September 2009, the examiner concluded that the tardive dyskinesia is as least as likely as not a result of antipsychotic medications as it is Reglan used in the treatment of gastroparesis.  The examiner further reported that she was unable to determine the exact cause without resorting to speculation.  

In an October 2010 letter, the Veteran's private urologist noted that the Veteran had been treated with Reglan for diabetic gastroparesis and also had concomitant administration of psychotropic medications which resulted in his tardive dyskinesia.  The physician believed that the medication prescribed for the diabetic gastroparesis in fact resulted in the tardive dyskinesia.

In a November 2010 letter, the Veteran's private neurologist noted that the Veteran's diagnosis of severe tardive dyskinesia is secondary to his long term use of Reglan and neuroleptic medications.  

In this case, VA and private physicians have concluded that the Veteran's tardive dyskinesia is equally due to his use of Reglan for treatment of his diabetic gastroparesis as it is from taking psychotropic medications for treatment of non-service connected psychiatric disorders.  The opinions have been provided by medical professionals who are competent to provide it.  Thus, after considering all the evidence the Board finds that the record is in relative equipoise on the nexus issue.  Where there is an approximate balance between the positive and negative evidence, the benefit of the doubt is given to the Veteran. 38 C.F.R. § 3.102 (2010).  Accordingly, the Board concludes that the evidence supports the Veteran's claim, and that service connection for tardive dyskinesia is warranted.

Entitlement to a TDIU

The Veteran is claiming entitlement to a TDIU.  VA regulations indicate that when a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Board's action above has granted service connection for tardive dyskinesia.  In addition, the Veteran is service-connected for the following disabilities: coronary artery disease (rated 60 percent disabling); diabetes mellitus with necrobiosis lipoidica, peripheral vascular disease and history of gastroparesis (rated 20 percent disabling); bilateral diabetic retinopathy (rated 10 percent disabling); peripheral neuropathy of the right lower extremity (rated 10 percent disabling); peripheral neuropathy of the left lower extremity (rated 10 percent disabling); and erectile dysfunction (0 percent disabling).  His combined evaluation is 80 percent.

The evidence reflects that he has a college education with some courses towards masters' degree.  He was employed by his last employer from January 1978 to November 2007 as a staff analysis for manufacturing and production, although physically stopped work in August 2004.  

Medical evidence submitted in 2010 notes opinions from the Veteran's private treatment providers that he is unemployable due to the effects of multiple disabilities including tardive dyskinesia, diabetic retinopathy, neuropathy, and cardiomyopathy.  Based on the foregoing, the Veteran clearly meets the percentage thresholds under 38 C.F.R. § 4.16(a).  Although the RO has not yet had an opportunity to assign an evaluation for the Veteran's now service-connected tardive dyskinesia, the Board finds that the combined effects of the Veteran's multiple service connected disabilities, including tardive dyskinesia, render him unemployable.  Accordingly, entitlement to a TDIU is granted.



ORDER

An evaluation in excess of 20 percent for diabetes mellitus with necrobiosis lipoidica, peripheral vascular disease and history of gastroparesis, is denied.

Entitlement to service connection for tardive dyskinesia is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim for service connection for hypertension.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence reveals that the Veteran is currently diagnosed with hypertension.

A VA examination was performed in September 2009.  The Veteran reported that he was diagnosed with hypertension around the same time as diabetes mellitus in 1993.  The examiner noted that there were no records from the Veteran's private physician to confirm the diagnosis and therefore she was unable to determine if the Veteran's hypertension was a result of diabetes mellitus without resorting to pure speculation.  Moreover, the examiner did not address whether hypertension was aggravated by the service-connected diabetes mellitus.  

On remand, the RO should obtain the name and address of the private physician who the Veteran reports treated him for hypertension in 1993 and attempt to secure those records.  

At the November 2010 hearing, the Veteran testified that he believed that his hypertension is related to his use of Reglan for treatment of his diabetic gastroparesis.

The Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the Veteran's service-connected diabetes mellitus and/or use of Reglan for treatment of diabetic gastroparesis and hypertension, to include whether there is any aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the name and address of the private physician who treated the Veteran for diabetes mellitus in 1993.  After securing any necessary release, the RO/AMC should obtain those records not on file.  

2.  Then, schedule the Veteran for a VA hypertension examination with regard to his claim for service connection for hypertension secondary to diabetes mellitus and/or use of Reglan for treatment of diabetic gastroparesis.  All indicated tests should be accomplished.  The claims folder must be made available and be reviewed by the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension was caused by his service-connected diabetes mellitus, the use of Reglan for treatment of diabetic gastroparesis, or tardive dyskinesia.  If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension has been permanently worsened by the Veteran's service-connected diabetes mellitus or tardive dyskinesia. 

3.  Following completion of the above, adjudicate the claim for service connection for hypertension, to include on a secondary basis.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


